Mr. Justice Dickey delivered the opinion of the Court: The decision in this case depends upon the validity of section 1713 of the revised ordinances of the city, relating to pawn-brokers. That ordinance is claimed to be unreasonable, unjust and oppressive, and without authority of law. The first inquiry is, whether the legislature has conferred the power on the city council to pass the ordinance. The legislature has given the city council in cities, and the president and trustees in villages, the power “to license, tax, regulate, suppress and prohibit hawkers, peddlers, pawn-brokers, * * * and to revoke such license at pleasure. ” (Rev. Stat. chap. 24, sec. 62, sub. 41.) Under this grant of power it is a matter purely discretionary with the city authorities ■whether they will license and regulate the business of pawnbrokers, or wholly prohibit and suppress business by them within the city. In such case, if the city grants a license, it may impose such conditions and burdens as it may see fit. This latitude of power grows out of the fact that it is discretionary to prohibit the business, or license it on such terms as the city may choose. Schwuchow v. City of Chicago, 68 Ill. 444; Wiggins v. City of Chicago, id. 373. The case of City of Clinton v. Phillips, 58 Ill. 102, is referred to as an authority to show the ordinance before us is invalid, for want of power to enact it. The city of Clinton had no power given it to regulate, suppress or prohibit the sale of liquors, for certain specified purposes, by druggists. The charter of that city, under which its ordinance was passed, is as follows: “To restrain, prohibit and suppress tippling houses, dram-shops, gambling houses, bawdy houses and disorderly houses, ” (1 Private* Laws, 1867, p. 779,) and not druggists. If that city had conferred upon it the power to license, tax, regulate, suppress and prohibit druggists, etc., them the decision referred to would have been in point here. As it is, the ruling in that case is to be applied to cases where only the same rights and .powers are conferred, and it can not be invoked to show that the legislature may not give the power to pass the very ordinance there held invalid. In this ease, without a license the appellant had no right to engage in the business of a pawn-broker within the city. He sought for and obtained the city’s license to transact such business, and took the privilege his license conferred, subject to the restrictions and burdens imposed by the ordinance under which, alone, it could issue. This was an unmistakable recognition and admission of the validity and binding force of the ordinance. By taking such license he secured immunity from prosecution for engaging in his vocation, if he conformed to the terms on which it was given him. The ordinance certainly did not invade any right of property or other right, but it conferred a right. Appellant having profited by taking a license, with full knowledge of the conditions imposed, can not refuse to carry out such conditions. We do not regard the ordinance as being “unjust, unreasonable, tyrannical and oppressive.” The requirements objected to are but reasonable means to keep the pawn-brokers’ business free from great abuse by thieves disposing of stolen goods in their shops. They are all made in the interest of the public, and are intended for the detection and prevention of crime. The ordinance is not tyrannical and oppressive, as the appellant was not bound to bring himself within its provisions. Before taking out license, appellant knew he had to keep a book containing an account and description of goods pawned, amount of money loaned thereon, the time of pledge, rate of interest, and the names of pledgors, and that such book must be kept open for the inspection of the mayor and any member of the police, and no objection seems to have been urged to these requirements, and it appears that appellant has always complied with them. If the city council had the power to pass section 1708, no good reason is perceived why it could not pass section 1713. Appellant makes the point that this last section makes him guilty of a penal offence for not making a public disclosure of the business already done by him. We do not regard this section as requiring a public disclosure of the appellant’s business. Giving the required information to the chief of police, —a public officer of the law, — does not give publicity to his business, — at least not so much as keeping his books open to the inspection of the mayor and any member of the police. It is not to be presumed that the chief of police will make an improper use of the information he receives under this section. On the contrary, it would be a breach of official duty for him to do so, or to make his information public except when necessary in the detection and punishment of crime. But it is sufficient to say that we regard the ordinance in question as but a reasonable and proper exercise of the police power of the State, and as aimed at the detection and prevention of crime. It. is well known that in our great cities thieves and the receivers of stolen property often dispose of the fruits of their crime by sale to second-hand dealers, or by pledge or sale to pawn-brokers, who may be perfectly free from any intention or disposition to aid such criminals. Such an ordinance also has a tendency to protect even such dealers and brokers from imposition and loss. The evidence as to the probable effect of complying with the ordinance, on the business of the appellant, was properly excluded. The reasonableness and legality of an ordinance do not depend upon the testimony of witnesses as to its possible or probable effect. Perceiving no error in the record, the judgment of the Appellate Court will be affirmed. Judgment affirmed.